               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 19-0033CCC
vs
YARISA CASTILLO VILLA,
a/k/a “Tinamari Cordova Castro”
Defendant


                                  ORDER

     Having considered the Report and Recommendation filed on March 7,
2019 (d.e. 29) on a Rule 11 proceeding of defendant Yarisa Castillo Villa
before U.S. Magistrate-Judge Marcos E. López on February 25, 2019, to which
no objection has been filed, the same is APPROVED. Accordingly, the plea
of guilty of defendant is accepted.   The Court FINDS that her plea was
voluntary and intelligently entered with awareness of her rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.
     This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since February 25, 2019. The sentencing
hearing is set for APRIL 16, 2019 at 2:30 PM.
     The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
them, as required by Fed. R. Crim. P. 32(g). The party that raised the
CRIMINAL 19-0033CCC                     2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on April 16, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
